Title: To Thomas Jefferson from Pierpont Edwards, 27 October 1801
From: Edwards, Pierpont
To: Jefferson, Thomas


Sir,
New Haven Octr. 27th 1801
This will be delivered to you by Mr Eli Whitney of this City; the gentleman who erected and carries on the celebrated manufactory of arms in this neighbourhood, and with whom the United States have formed a contract for manufacturing a large number of those impliments of death—Mr Whitney is the inventor and patentee of the machine for cleaning cotton, so much used in the Southern states; He is considered here as a gentleman of first respectability for talents, and particularly for mathematical and mechanical information, and I, with great pleasure, recommend him to your favorable notice—
I am with the highest respect and most sincere regard your Obed Servt
Pierpont Edwards
